Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 1 of 23 PageID: 362




 *NOT FOR PUBLICATION*
                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


      760 NEW BRUNSWICK URBAN RENEWAL
      LIMITED LIABILITY COMPANY and
      DENOVO NEW BRUNSWICK LLC,
                                                                  Civil Action No. 20-5877 (FLW)
                     Plaintiffs,
                                                                              OPINION
      v.

      NAVIGATORS SPECIALTY INSURANCE
      COMPANY and JOHNSON CONTROLS
      BATTERY GROUP, INC.,

                     Defendants.



     WOLFSON, Chief Judge:

           Plaintiffs, 760 New Brunswick Urban Renewal Limited Liability Company (“Urban

 Renewal”) and DeNovo New Brunswick LLC (“DeNovo”) (collectively, “Plaintiffs”), brought this

 insurance coverage and breach of contract dispute against Defendants, Navigators Specialty

 Insurance Company (“Navigators”) and Johnson Controls Battery Group, Inc. (“JCBGI”)

 (collectively, “Defendants”), in connection with an environmental investigation and remediation

 at a property located in New Brunswick, New Jersey.

           Presently before the Court are two separate Motions to Dismiss filed by Navigators and

 Clarios, LLC (“Clarios”). 1 Navigators moves to dismiss Plaintiffs’ claims for declaratory relief,

 breach of contract, and breach of the duty of good faith and fair dealing, for failure to state a claim;

 JCBGI moves to dismiss Plaintiffs’ claims for injunctive relief, contribution pursuant to the New


 1
        Clarios is the entity formerly known as JCBGI. (Clarios’s Moving Br. at 1.) For the
 purposes of clarity, the Court will refer to Clarios and Johnson Controls Battery Group, Inc. as
 “JCBGI.”
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 2 of 23 PageID: 363




 Jersey Spill Compensation and Control Act (“Spill Act”), N.J.S.A. 58:10-23.11, et seq., common

 law negligence, strict liability, and breach of contract also for failure to state a claim. For the

 reasons that follow, Navigators’s motion is GRANTED in part and DENIED in part as follows:

 Navigators’s motion is GRANTED with respect to Urban Renewal’s breach of contract claim

 (Count II), Plaintiffs’ breach of the implied covenant of good faith and fair dealing claim (Count

 III), and Plaintiffs’ request for declaratory relief (Count I). These claims are dismissed with

 prejudice. However, Navigators’s motion is DENIED as to DeNovo’s breach of contract claim

 (Count II). JCBGI’s motion is GRANTED with respect to Plaintiffs’ claims for injunctive relief

 (Count IV), contribution pursuant to the Spill Act (Count V), negligence (Count VI), breach of

 contract (Count VII), and strict liability (Count VIII). Plaintiffs will be given leave to amend their

 Spill Act contribution, negligence, and strict liability claims within 30 days from the date of this

 Opinion.

   I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY
        For the purposes of these motions, the Court takes as true all allegations of the Complaint.

 According to Plaintiffs, prior to 2005, Delphi Automotive Systems, LLC (“Delphi”) owned and

 operated a battery manufacturing facility located at 760 Jersey Avenue, New Brunswick, New

 Jersey (the “Property”). (Compl., ¶ 5.) On May 26, 2006, Delphi allegedly entered into an

 agreement (the “Delphi Agreement”) to sell the Property to Johnson Controls, Inc. (“Johnson

 Controls”), and the sale of the Property closed on August 1, 2006. (Id. at ¶ 7.) At the time of the

 Delphi Agreement, Delphi and certain affiliates were in a bankruptcy reorganization process under

 Chapter 11 of the U.S. Bankruptcy Code. (Id. at ¶ 6.) The sale of the Property purportedly

 triggered certain remediation requirements under the New Jersey Industrial Site Recovery Act,

 N.J.S.A. § 13:1K-6, et seq. (“ISRA”), including a comprehensive environmental investigation with

 respect to the Property. (Id. at ¶ 9.) The environmental investigation discovered the existence of

                                                   2
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 3 of 23 PageID: 364




 environmental contamination at the Property. (Id.) Pursuant to the Delphi Agreement, Delphi

 allegedly agreed to retain the liability for environmental contamination existing prior to the closing

 of the Property and take necessary steps to comply with its ISRA obligations, including paying for

 the environmental investigation and remediation. (Id. at ¶ 10.)

        Indeed, Plaintiffs allege that in June 2006, Delphi also entered into a Remediation

 Agreement with the New Jersey Department of Environmental Protection (“NJDEP”), pursuant to

 which Delphi agreed to be the responsible party for performing remediation of the Property. (Id.

 at ¶¶ 10-12.) Specifically, Plaintiffs allege that Delphi agreed to establish and maintain for the

 duration of the Remediation Agreement, a remediation funding source in an amount equal to an

 NJDEP-approved estimate of the remediation costs related to compliance with the Remediation

 Agreement. (Id. at ¶ 13.) Plaintiffs further allege that as part of the Agreement, Delphi agreed to

 increase the amount of money in the fund if the estimated remediation costs increased. (Id. at ¶

 14.) In accordance with its obligations, in September 2006, Delphi purportedly established a

 Remediation Trust Fund with an initial contribution of $535,000. (Id. at ¶ 15).

        In January 2007, Johnson Controls 2 ceased operations at the Property. (Id. at ¶ 16.) Several

 years later, in June 2011, Plaintiffs allege that JCBGI entered into an Agreement of Purchase and

 Sale (the “DeNovo Agreement”) for the conveyance of the Property to DeNovo Real Estate, LLC. 3

 By deed dated August 2, 2011, title to the Property was transferred from JCBGI to DeNovo. (Id.

 at ¶ 19.) Pursuant to the DeNovo Agreement, Plaintiffs allege that DeNovo agreed to assume

 Delphi’s obligations to the NJDEP under the Remediation Agreement. (Id. at ¶ 20). In addition,




 2
         At some point between May 2006 and June 2011, ownership of the Property was
 transferred from Johnson Controls to its affiliate, JCBGI. (Id. at ¶ 17).
 3
         The DeNovo Agreement was later assigned by DeNovo Real Estate, LLC to DeNovo.
 (Compl., at 18.)
                                                   3
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 4 of 23 PageID: 365




 Plaintiffs allege that DeNovo “agreed to purchase certain environmental liability insurance for the

 benefit of JCBGI.” (Id. at ¶ 21.) In accordance with its obligation to procure insurance for the

 benefit of JCBGI, Plaintiffs also aver that DeNovo paid more than $250,000 to purchase an

 environmental insurance policy from Navigators (the “Navigators Policy”). (Id. at ¶ 22.)

        The Navigators Policy, which was issued for a 10-year period, had a limit of $10,000,000

 and named JCBGI as the Named Insured. (Id.) According to Plaintiffs, it was DeNovo’s

 reasonable expectation that the Navigators Policy would provide a “safety net” source of funding

 for the Remediation Trust Fund in the event that it could not fulfill Delphi’s obligations to the

 NJDEP under the Remediation Agreement. (Id. at ¶ 23.)

        On or about December 2, 2011, DeNovo and Wick Companies, LLC (“Wick”) formed a

 joint venture, 760 New Brunswick Limited Liability Company, for purposes of redeveloping the

 Site. (Id. at ¶ 24.) As its capital contribution to the joint venture, by deed dated December 16,

 2011, DeNovo transferred title to the Property to 760 New Brunswick Limited Liability Company,

 but retained the liability for fulfilling Delphi’s obligations to the NJDEP under the Remediation

 Agreement. (Id. at ¶ 25.)

        On or about January 11, 2013, DeNovo and Delphi entered into a Liability Transfer

 Agreement (the “Liability Transfer Agreement”), whereby Plaintiff alleges that Delphi transferred

 to DeNovo, and DeNovo assumed from Delphi, all environmental liabilities with respect to the

 Property, including the obligations to the NJDEP pursuant to the Remediation Agreement. (Id. at

 ¶ 27.) At that same time, DeNovo, Delphi, and the NJDEP entered into an agreement that

 terminated the Remediation Trust Fund and replaced it with a new Fund, which had an initial

 balance of $1,825,000. (Id. at ¶ 29).




                                                 4
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 5 of 23 PageID: 366




        According to Plaintiffs, in or around February 2016, DeNovo became insolvent and unable

 to provide additional funds to the Remediation Trust Fund, which at the time had a balance of

 $1,881,293.29. (Id. at ¶ 33). DeNovo further claims that it remains unable to provide additional

 funds to the replacement Remediation Trust Fund or perform further remedial work at the Site.

 (Id. at ¶ 35). As a result, Plaintiffs allege that in June 2016, they “began their attempts to trigger

 the Navigators Policy for purposes of funding the Remediation Trust Fund . . . .” (Id. at ¶ 36).

 Specifically, the Complaint alleges that on June 3, 2016, Wick, as the property manager for the

 Property, submitted a Notice of Claim form to Navigators, along with a letter from DeNovo in

 which DeNovo expressed its “expectation that if DeNovo defaulted on its obligation to perform

 the environmental cleanup at the Site, JCBGI could trigger the policy to fund the cost to complete

 the remediation.” (Id. at ¶¶ 37-38.) According to Plaintiffs, Navigators rejected Wick’s request

 because Wick was not a Named Insured under the Navigators Policy. (Id. at ¶ 39). The Complaint

 also alleges that JCBGI advised Wick and DeNovo that “the Navigator’s Policy was intended

 solely for the benefit of JCBGI and that neither Wick nor DeNovo had any interest in the

 Navigators Policy.” (Id. at ¶ 40).

         According to Plaintiffs, although they disagreed with the positions of Navigators and

 JCBGI, they did not pursue coverage at the time because the NJDEP did not seek additional

 funding for the Remediation Trust Fund. (Id. at ¶ 41). However, approximately three years later,

 in July 2019, the NJDEP advised that the projected cost to remediate the Property had increased

 by $250,692.21, resulting in an alleged shortfall of that amount in the Remediation Trust Fund.

 (Id. at ¶¶ 42-43). Thus, Plaintiffs allegedly requested that JCBGI and/or Navigators fund the

 shortfall. (Id. at ¶¶ 44, 46). Neither JCBGI nor Navigators have agreed to do so. (Id. at ¶ 58).




                                                   5
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 6 of 23 PageID: 367




         On April 13, 2020, Plaintiffs filed this action against JCBGI and Navigators in the Superior

 Court of New Jersey, Law Division, Middlesex County. The action was removed to this Court on

 May 13, 2020. Plaintiffs’ Complaint alleges three causes of action against Navigators: declaratory

 relief (Count I), breach of contract (Count II) and breach of the duty of good faith and fair dealing

 (Count III). Through each of these causes of action, Plaintiffs seek a determination that, pursuant

 to the terms and conditions of the Navigators Policy, Navigators is obligated to deposit the

 purported shortfall into the Remediation Trust Fund. (Id. at ¶¶ 59-71). In addition, the Complaint

 alleges the following five causes of action against JCBGI: injunctive relief (Count IV),

 contribution pursuant to the Spill Act (Count V), negligence (Count VI), breach of contract (Count

 VII), and strict liability (Count VIII).

         On June 30, 2020, Navigators and JCBGI filed the instant Motions to Dismiss.

  II.    LEGAL STANDARD

         Courts undertake a three-part analysis when considering a motion to dismiss pursuant to

 Fed. R. Civ. P. 12(b)(6). Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court

 must ‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 675 (2009)) (alteration in original). Second, the court must accept as true all

 of the plaintiff’s well-pled factual allegations and “construe the complaint in the light most

 favorable to the plaintiff.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

 (quotation omitted). In doing so, the court is free to ignore legal conclusions or factually

 unsupported accusations that merely state, “the-defendant-unlawfully-harmed-me.” Iqbal, 556

 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “[M]ere restatements

 of the elements of [a] claim[ ] ... are not entitled to the assumption of truth.” Burtch v. Milberg

 Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (alterations in original) (quotation omitted).



                                                  6
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 7 of 23 PageID: 368




 Finally, the court must determine whether “the facts alleged in the complaint are sufficient to show

 that the plaintiff has a ‘plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting Iqbal, 556

 U.S. at 679). “The defendant bears the burden of showing that no claim has been presented.”

 Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citation omitted).

        “Rule 12 prohibits the court from considering matters outside the pleadings in ruling on a

 motion to dismiss for failure to state a claim ... and a court’s consideration of matters outside the

 pleadings converts the motion to a motion for summary judgment.” Kimbugwe v. United States,

 No. 12-7940, 2014 WL 6667959, at *3 (D.N.J. Nov. 24, 2014). “[A]n exception to the general

 rule is that a document integral to or explicitly relied upon in the complaint may be considered

 without converting the motion to dismiss into one for summary judgment.” In re Burlington Coat

 Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis omitted) (internal quotation

 marks omitted). Notwithstanding these principles, courts may not consider allegations raised for

 the first time in a plaintiff’s opposition to a motion to dismiss. See Pennsylvania ex rel Zimmerman

 v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may not be

 amended by the briefs in opposition to a motion to dismiss.”).

 III.   DISCUSSION

            A. Navigators’s Motion to Dismiss

        In its Motion to Dismiss, Navigators argues that all claims asserted against it should be

 dismissed pursuant to Fed. R. Civ. P. 12(b)(6) because: (1) Plaintiffs are not named insureds or

 other insureds under the Navigators Policy, and therefore, Plaintiffs have no rights under that

 policy, and (2) Plaintiffs’ claim for breach of the implied covenant of good faith and fair dealing

 is duplicative of its breach of contract claim. (See, e.g., Navigators Moving Br.)




                                                  7
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 8 of 23 PageID: 369




                    1. Breach of Contract

        First, the Court notes that Navigators does not contest whether Plaintiffs have adequately

 pled the four elements required to assert a breach of contract claim. See Frederico v. Home Depot,

 507 F.3d 188, 203 (3d Cir. 2007) (finding that a plaintiff must plead the existence of a contract

 between the parties, a breach of that contract, damages flowing therefrom, and that the party stating

 the claim performed its own contractual obligations). It is further undisputed that neither Urban

 Renewal nor DeNovo are named insureds under the contract at issue—the Navigators Policy.

 Therefore, according to Navigators, the only right through which Plaintiffs may request coverage

 under the Navigators Policy is their status as intended third-party beneficiaries.        However,

 Navigators argues that Urban Renewal cannot possibly be considered a third-party beneficiary

 because it did not exist at the time the Policy was issued. (Navigators Reply at 3.) Specifically,

 the Navigators Policy was issued on August 5, 2011; however, according to Plaintiffs’ Complaint,

 DeNovo and Wick formed 760 New Brunswick Limited Liability Company as a joint venture at

 least four months later in December 2011. (Id.) As for DeNovo, Navigators argues that DeNovo

 only paid the premium for the Navigators Policy because it was contractually obligated to do so

 as a condition of its purchase of the Property. (Id. at 4.) Therefore, the omission of DeNovo as a

 named insured under the Navigators Policy was “not an accident.” (Id. at 4-5.) According to

 Navigators, the Navigators Policy was intended as a “safety net” in the event sufficient funds to

 remediate the Property were not available, and it claims that “safety net” was intended to protect

 JCBGI, not DeNovo. (Id. at 5.)

        In response, Plaintiffs argue that Urban Renewal and DeNovo have pled facts sufficient to

 establish that they were intended third-party beneficiaries of the Navigators Policy, thereby giving

 them the legal right to pursue this action against Navigators. (Pl. Opp. at 15-16.) In support of



                                                  8
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 9 of 23 PageID: 370




 this position, Plaintiffs highlight the allegations in the Complaint related to JCBGI’s sale of the

 Property to DeNovo. In that regard, Plaintiffs allege that DeNovo, as the buyer in the transaction,

 paid the total premium for the Navigators Policy. According to Plaintiffs, this act evidences the

 parties’ intent for DeNovo to be a third-party beneficiary. Plaintiffs maintain that although neither

 DeNovo nor Urban Renewal were listed as named insureds under the Navigators Policy, the intent

 of the Navigators Policy is clear by the circumstances under which it was purchased. Put simply,

 Plaintiffs claim that these precise circumstances are what the Navigators Policy was designed to

 do -- to fund DeNovo’s alleged obligations to JCBGI in the event that DeNovo could not fund

 them itself.

         For Plaintiffs to qualify as third-party beneficiaries under New Jersey law, they must show

 that the pertinent contract was “made for the benefit of [that] third party within the intent and

 contemplation of the contracting parties.” Grant v. Coca–Cola Bottling Co. of N.Y., Inc., 780

 F.Supp. 246, 248 (D.N.J. 1991) (citing and quoting First National State Bank of N.J. v.

 Commonwealth Federal Savings and Loan Assoc., 610 F.2d 164, 170 (3d Cir. 1980)). To

 determine intent, courts “examine the terms of the agreement and the surrounding circumstances.”

 Grant, 780 F.Supp. at 249. Establishing status as a third party beneficiary requires a plaintiff to

 demonstrate that the contracting parties did more than act “against a backdrop of knowledge” that

 the plaintiff would benefit from the agreement. Corrugated Paper Prods., Inc. v. Longview Fibre

 Co., 868 F.2d 908, 912 (7th Cir.1989). “The plaintiff must show that the benefit to plaintiff was a

 consequence which the parties affirmatively sought.” Id. Indeed, “[t]he contractual intent to

 recognize a right to performance in the third person is the key. If that intent does not exist, then

 the third person is only an incidental beneficiary, having no contractual standing.” Broadway

 Maintenance Corp. v. Rutgers, State Univ., 90 N.J. 253, 259 (1982) (citing omitted).



                                                  9
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 10 of 23 PageID: 371




        Here, as a preliminary matter, the Court agrees with Navigators’s argument related to

 Urban Renewal. The Navigators Policy was executed on August 5, 2011; however, the Complaint

 alleges that DeNovo and Wick did not form 760 New Brunswick Limited Liability Company until

 December 2011. (Compl., at ¶ 24). 4 Therefore, at the time the Navigators Policy was issued,

 Navigators and JCBGI could not possibly have intended that Urban Renewal – a non-existent

 entity – be an intended beneficiary of that policy. See Ross v. Lowitz, 222 N.J. 494, 513 (2015)

 (quoting Borough of Brooklawn v. Brooklawn Hous. Corp., 124 N.J.L. 73, 76-77 (E. & A. 1940)

 (“[t]he determining factor as to the rights of a third party beneficiary is the intention of the parties

 who actually made the contract.”). Thus, Urban Renewal’s claim against Navigators for breach of

 contract is dismissed, and correspondingly its breach of the implied covenant of good faith and

 fair dealing is likewise dismissed.

        As for DeNovo, however, I find that the Complaint provides sufficient factual allegations

 to survive a motion to dismiss. Although DeNovo did not point to any express provisions of the

 DeNovo Agreement or the Navigators Policy that signal the intent of Navigators and JCBGI to

 grant DeNovo status as an intended third-party beneficiary under the Navigators Policy, 5 the

 circumstances surrounding the execution of the Navigators Policy, including DeNovo’s role in

 purchasing the premium, are probative. See Consult Urban Renewal Dev. Corp. v. T.R. Arnold &




 4
          As stated in the Factual Background and Procedural History, supra, 760 New Brunswick
 Limited Liability Company’s changed its name to 760 New Brunswick Urban Renewal Limited
 Liability Company in April 2014. (Compl., at ¶ 30).
 5
          I note that on a motion to dismiss, a court generally does not consider documents
 extraneous to the pleadings, but may consider a “document integral to or explicitly relied upon in
 the complaint ... without converting the motion to dismiss into one for summary judgment.” In re
 Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (citation omitted). Here,
 the Navigators Policy and the DeNovo Agreement are integral to Plaintiffs’ Complaint. Indeed,
 not only are these documents referenced throughout the Complaint, but Plaintiffs also cite to them
 in their opposition to the instant motions.
                                                   10
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 11 of 23 PageID: 372




 Assoc., Inc., No. 06–1684, 2007 WL 1175742, at *2–3 (D.N.J. Apr. 19, 2007) (finding that while

 parties need not be named in a contract to be considered a third-party beneficiary, some evidence

 of intention must be manifested). Indeed, the Complaint alleges that when DeNovo purchased the

 Property from JCBGI, DeNovo agreed to assume Delphi’s obligations to the NJDEP under the

 Remediation Agreement and also agreed to purchase certain environmental liability insurance for

 the direct benefit of JCBGI. (Compl., at ¶¶ 20-21.) Moreover, the Complaint alleges that in

 connection with its agreement to purchase environmental liability insurance, DeNovo paid more

 than $250,000 to purchase the Navigators Policy. (Id. at ¶ 22.) Despite naming JCBGI as the

 named insured, DeNovo allegedly had the “reasonable expectation that the Navigators Policy

 would provide a ‘safety net’ source of funding for the Remediation Trust Fund in the event that it

 could not fulfil [Delphi’s] obligations to the NJDEP under the Remediation Agreement.” (Compl.,

 at ¶ 23.) Based on these allegations, I find that the DeNovo adequately sets forth a breach of

 contract claim against Navigators as a third-party beneficiary, and that discovery is necessary to

 determine the parties’ true intent surrounding the Navigators Policy. J.V. ex rel. Valdez v. Macy’s,

 Inc., No. 13-5957 KSH CLW, 2014 WL 4896423, at *3 (D.N.J. Sept. 30, 2014) (denying motion

 to dismiss related to a plaintiff’s breach of contract claim premised on third-party beneficiary

 liability because the record was undeveloped). Accordingly, Navigators’s instant motion to

 dismiss DeNovo’s breach of contract claim, i.e., Count Two, on privity grounds is denied.

                    2. Breach of the Implied Covenant of Good Faith and Fair Dealing

        Next, Navigators argues that even if the Court were to find that DeNovo has rights under

 the Navigators Policy as an intended third-party beneficiary, it cannot maintain a cause of action

 for breach of the implied covenant of good faith and fair dealing because that claim is duplicative

 of DeNovo’s breach of contract claim. I agree.



                                                  11
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 12 of 23 PageID: 373




        “Where a party has breached a specific term of a contract, that party cannot be found

 separately liable for breaching the implied covenant of good faith and fair dealing when the two

 asserted breaches basically rest on the same conduct.” Spellman v. Express Dynamics, LLC, 150

 F. Supp. 3d 378, 379 (D.N.J. 2015) (internal quotation marks omitted). Thus, although Federal

 Rule of Civil Procedure 8(d) permits a party to plead multiple claims alternatively or

 hypothetically, “where it is undisputed that a valid and unrescinded contract governs the conduct

 at issue, breach of implied duty claims can be dismissed at the motion to dismiss stage.” Id. at

 390.

        Here, DeNovo’s claim against Navigators is clearly based on the Navigators Policy—a

 “valid and unrescinded contract.” Moreover, the Complaint does not even attempt to differentiate

 the allegations relating to the breach of contract claim asserted against Navigators and the

 allegations relating to the breach of the implied covenant of good faith and fair dealing. Rather,

 the Complaint simply acknowledges that Navigators’s “aforementioned actions and inactions”

 provide a basis for their breach of implied covenant claim in Count Three. (Compl., at ¶¶ 69-70.)

 Presumably, those “actions and inactions” are the same ones that gave rise to DeNovo’s breach of

 contract claim in Count Two. Cedar Holdings, LLC v. Menashe, No. 16-7152, 2017 WL 1349321,

 at *3 (D.N.J. Apr. 7, 2017) (“A conclusory statement that a breach of contract is done in bad faith

 is insufficient to state a [separate] claim for breach of the implied covenant of good faith.”).

 Accordingly, this claim is duplicative of DeNovo’s breach of contract claim, and therefore, it is

 dismissed.




                                                 12
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 13 of 23 PageID: 374




                    3. Declaratory Relief

        Finally, Plaintiffs plead a separate count in their Complaint for declaratory relief against

 Navigators. 6 (Compl., at ¶¶ 59-61.) I note, however, that “courts in this circuit routinely dismiss

 stand-alone counts for declaratory and injunctive relief, since such claims are requests for

 remedies, and not independent causes of action.” ASAH v. N.J. Dep’t of Educ., No. 16-3935, 2017

 WL 2829648, at * 12 (D.N.J. June 20, 2017); Chruby v. Kowaleski, 534 Fed.Appx. 156, 160 n. 2

 (3d Cir. 2013); Kabbaj v. Google Inc., 592 Fed.Appx. 74, 75 n. 2 (3d Cir. 2015) (affirming

 dismissal of count for declaratory and injunctive relief, because “declaratory and injunctive relief

 are remedies rather than causes of action.”); see also Neuss v. Rubi Rose, LLC, No. 16-2339, 2017

 WL 2367056, at *9 (D.N.J. May 31, 2017) (dismissing separate counts as improper, since

 “injunctive and declaratory relief are remedies—not independent causes of action.”); Cole v.

 NIBCO, Inc., No. 13-7871, 2015 WL 2414740, at *15 (D.N.J. May 20, 2015) (holding that

 “declaratory relief and injunctive relief, as their names imply, are remedies, not causes of action.”);

 Lee Dodge, Inc. v. Kia Motors Am., Inc., No. 10-5939, 2011 WL 3859914, at *1 n.1 (D.N.J. Aug.

 31, 2011) (dismissing counts for declaratory and injunctive relief because they “are not substantive

 claims but rather requests for remedies”). The Court, accordingly, dismisses Plaintiffs’ separate

 count for declaratory relief against Navigators.

            B. JCBGI’s Motion to Dismiss

        In its Motion to Dismiss, JCBGI argues that Plaintiffs’ Complaint should be dismissed

 because its claims for contribution pursuant to the Spill Act, strict liability, negligence, and breach

 of contract fail to state a claim upon which relief can be granted. In addition, JCBGI moves to



 6
        While Plaintiffs couch Count One as seeking “Declaratory Judgment” against Navigators,
 the Court will treat this cause of action as a form of declaratory relief because the Complaint does
 not purport to bring the claim under the Declaratory Judgment Act, 28 U.S.C. § 2201(a).
                                                    13
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 14 of 23 PageID: 375




 dismiss Plaintiffs’ claim for injunctive relief because it is not an independent cause of action. 7 I

 will address each of these arguments, in turn.

                    1. Spill Act Contribution

        First, JCBGI argues that Plaintiffs’ contribution claim should be dismissed because

 Plaintiffs fail to allege that JCBGI discharged a hazardous substance or that it is somehow

 responsible for a hazardous substance that was discharged at the Property. Specifically, JCBGI

 contends that a lone allegation that JCBGI was a “prior owner of the Property and that hazardous

 substances were discharged at the Property at some unspecified time,” is insufficient to plead a

 claim for contribution under the Spill Act. (JCBGI Moving Br. at 4-5.) According to JCBGI,

 Plaintiffs’ own allegations belie their position that JCBGI discharged a hazardous substance that

 caused Plaintiffs to incur response costs. (Id. at 9.) JCBGI argues that, according to the Complaint,

 Delphi, DeNovo’s predecessor to the environmental liabilities at issue in this case, conducted an

 environmental investigation pursuant to ISRA and entered a Remediation Agreement with the

 NJDEP to perform remediation at the Property. (Id.) Therefore, JCBGI reasons that these

 remediation efforts addressed contamination that resulted from operations preceding the transfer

 of the Property to JCBGI. (Id.) (citing Compl. ¶¶ 7, 9-11.) In other words, JCBGI argues that

 Plaintiffs plead no facts showing the necessary nexus between any ownership, action, or omission

 by JCBGI, and the contamination that prompted remediation costs.




 7
         Based on the same reasoning set forth above with respect to Plaintiffs’ claim against
 Navigators for declaratory relief, supra, I dismiss Plaintiffs’ claim in Count Four of the Complaint
 for injunctive relief against JCBGI.
                                                  14
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 15 of 23 PageID: 376




        In response, Urban Renewal 8 argues that while the Complaint may not use the “magic

 words” that JCBGI seeks, it nonetheless alleges that JCBGI purchased the contaminated Property

 from Delphi in 2006, and continued Delphi’s “historical battery manufacturing operations that

 caused the contamination currently being remediated.” (Pl. Opp. at 17.) As such, Urban Renewal

 contends that this allegation clearly suggests that JCBGI continued the chemical handling, waste

 disposal, and discharge practices that precipitated, and contributed to, the remediation of the

 Property. (Id.) Because JCBGI continued the historical operations at the Property, Urban Renewal

 maintains that there is no way to differentiate the environmental contamination (and costs of

 investigating and remediating that contamination) that occurred before JCI acquired title to the

 Property from those that occurred after it acquired title. (Id. at 17-18.)

        Similar to the Comprehensive Environmental Response, Compensation, and Liability Act

 of 1980, the Spill Act provides a private cause of action for reimbursement of environmental

 remediation costs. See N.J.S.A. 58:10–23.11g. It provides that “any person who has discharged

 a hazardous substance, or is in any way responsible for any hazardous substance, shall be strictly

 liable, jointly and severally, without regard to fault, for all cleanup and removal costs no matter by

 whom incurred.” See N.J.S.A. 58:10–23.11g(c). The Spill Act provides, in pertinent part:

                dischargers or persons [who] clean[ ] up and remove[ ] a discharge
                of a hazardous substance ... shall have a right of contribution against
                all other dischargers and persons in any way responsible for a
                discharged hazardous substance or other persons who are liable for
                the cost of the cleanup and removal of that discharge of a hazardous
                substance.




 8
        DeNovo has agreed to voluntarily dismiss without prejudice its claims against JCBGI for
 contribution under the Spill Act, negligence, and strict liability. Therefore, Urban Renewal is the
 only plaintiff asserting the claims set forth in Counts Five, Six, and Eight. (Pl. Opp. at 16, 18.)
                                                  15
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 16 of 23 PageID: 377




 N.J.S.A. 58:10–23.11f(2)(a). Therefore, “[t]o adequately plead a claim under the Spill Act, a

 plaintiff must allege that (1) a defendant was ‘in any way responsible’ for the discharge of a

 hazardous substance; and (2) that the plaintiff engaged in clean-up or removal of the hazardous

 substance.” Preferred Real Estate Invs., Inc. v. Edgewood Props., Inc., 2007 WL 81881, at *2

 (D.N.J. Jan. 9, 2007).

        Here, I find that the allegations set forth in the Complaint insufficiently plead a claim for

 contribution pursuant to the Spill Act. First, Urban Renewal acknowledges that the only allegation

 which relates to JCBGI’s alleged discharge of a hazardous substance at the Property, is that JCBGI

 continued the operational practices of its predecessor owners. Specifically, the Complaint alleges

 that Delphi and its affiliates performed “battery manufacturing operations” at the Property, that

 JCBGI continued those operations when it assumed ownership of the Property, and that an

 environmental investigation discovered “the existence of environmental contamination.” (Compl.,

 at ¶¶ 5, 7, and 9.) As such, Urban Renewal asks the Court to draw the inference that because

 JCBGI owned the Property for some isolated period of time and continued to manufacture batteries

 at the Property, it is responsible for the discharge of a hazardous substance which required

 remediation. Indeed, Urban Renewal claims in its briefing that such an inference is reasonable

 because JCBGI engaged in the same “waste disposal practices” as previous owners. (Pl. Opp. at

 17.) Notably, however, the Complaint never provides any factual allegations regarding those

 historical practices, nor does it allege that JCBGI actually discharged a hazardous substance. See

 White Oak Funding, Inc. v. Winning, 341 N.J. Super. 294, 299 (App. Div. 2001) (citation omitted);

 see also Montville Twp. v. Woodmont Builders, LLC, No. Civ. 03-2680, 2005 WL 2000204, at *7

 (D.N.J. Aug. 17, 2005) (dismissing contribution claim for failure to allege defendant caused

 hazardous material to enter water or land). In fact, the Complaint does not even allege that the



                                                 16
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 17 of 23 PageID: 378




 Property’s prior owners actually discharged hazardous substances. Thus, the Court refuses to

 reach Urban Renewal’s desired conclusion. See United States v. Manzo, 182 F. Supp. 2d 385, 413

 (D.N.J. 2000) (citing N.J. Tpk. Auth. v. PPG Indus., Inc., 16 F.Supp.2d 460, 476 (D.N.J. 1998)

 (“The Spill Act is not so broad as to impose liability on a producer of a hazardous substance merely

 because it produced the hazardous substance.”).

        Moreover, to the extent that Urban Renewal argues that JCBGI should also be considered

 a “responsible” party for the discharge of hazardous substances at the Property, Urban Renewal’s

 argument similarly fails. As an alternative to being a direct discharger, a party may be liable under

 the Spill Act if it is “in any way responsible” for the discharge of a hazardous substance that caused

 contamination. A person is “in any way responsible” for a discharge if they had “control over the

 hazardous substance that caused the contamination.” N.J. Sch. Dev. Auth. v. Marcantuone, 428

 N.J. Super. 546, 559 (App. Div. 2012) (citation omitted). Here, this argument fails for the same

 reasons as above—namely, the Complaint does not contain any allegations that JCBGI had control

 over a hazardous substance. The Complaint’s threadbare allegation that JCBGI manufactured

 batteries at the Property, without more, is insufficient. Accordingly, Urban Renewal’s contribution

 claim under the Spill Act is dismissed without prejudice.

                    2. Strict Liability and Negligence

        With respect to Urban Renewal’s claims for negligence and strict liability, JCBGI similarly

 argues that the Complaint lacks factual allegations to support such claims. Specifically, in

 connection with the negligence claim, JCBGI argues that the Complaint fails to allege that JCBGI

 owed Urban Renewal any duty, and similarly fails to allege any conduct that would have

 constituted a breach of that unspecified duty. (JCBGI Moving Br. at 13-14.) As for the strict

 liability claim, JCBGI argues that Urban Renewal has not alleged that JCBGI participated in any



                                                  17
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 18 of 23 PageID: 379




 “abnormally dangerous activity at the Property,” which it argues is required under New Jersey law

 to sustain a strict liability claim. (Id. at 14-15.) In its opposition, Urban Renewal only argues that

 the Complaint “pleads the elements necessary to sustain such a cause of action (i.e. the

 “abnormally dangerous” activity of manufacturing batteries),” and that its negligence claim is a

 “common law counterpart to the statutory claim under the Spill Act resulting from JCBGI’s

 negligent chemical handling and waste disposal practices.” (Pl. Opp. at 17-18.)

        First, to prevail on a claim for strict liability, two elements must be demonstrated: (1) that

 the defendant’s disposal of waste constituted an “abnormally dangerous activity,” and (2) that such

 activity has harmed the plaintiff. Interfaith Cmty. Org. v. Honeywell Int’l, Inc., 263 F. Supp. 2d

 796, 850 (D.N.J. 2003), aff’d, 399 F.3d 248 (3d Cir. 2005) (citations omitted). To determine

 whether an activity is abnormally dangerous, and therefore subject to strict liability, New Jersey

 has adopted the factors set forth in the Restatement of Torts:

                (a) existence of a high degree of risk of some harm to the person,
                land or chattels of others;

                (b) likelihood that the harm that results from it will be great;
                (c) inability to eliminate the risk by the exercise of reasonable care;
                (d) extent to which the activity is not a matter of common usage;
                (e) inappropriateness of the activity to the place where it is carried
                on; and
                (f) extent to which its value to the community is outweighed by its
                dangerous attributes.
 Restatement (Second) of Torts § 520 (1977) (cited in T & E Indus., Inc. v. Safety Light Corp., 123

 N.J. 371 (1991)). “Under Restatement analysis, whether an activity is abnormally dangerous is to

 be determined on a case-by-case basis, taking all relevant circumstances into consideration.” State,

 Dep’t of Envtl. Prot. v. Ventron Corp., 94 N.J. 473 (1983). “Applying the Restatement multi-

 faceted test, courts agree that the question of whether a specific activity is abnormally dangerous

                                                  18
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 19 of 23 PageID: 380




 and, thus, gives rise to strict tort liability, is a question of law for the court to resolve.” Senisch v.

 Tractor Supply Co., No. 16-47, 2018 WL 324717, at *10 (D.N.J. Jan. 8, 2018), appeal dismissed,

 No. 18-1265, 2018 WL 3933746 (3d Cir. Apr. 23, 2018).

         Typically, “application of these [Restatement] factors will commonly present a set of

 factual issues not easily resolved on a motion to dismiss.” Pub. Serv. Elec. & Gas Co. v. Newport

 Assocs. Dev. Co., 365 F. Supp. 3d 506, 521 (D.N.J. 2019); New Jersey Transit Corp. v. Am.

 Premier Underwriters, Inc., No. 04-6423, 2005 WL 8175133, at *9 (D.N.J. Nov. 23, 2005)

 (denying motion to dismiss without prejudice on strict liability claim based on insufficient record).

 Furthermore, Urban Renewal’s claim, here, suffers from the same fundamental flaw as its Spill

 Act contribution claim—the Complaint fails to allege that JCBGI disposed or discharged waste at

 the Property during its period of ownership. Accordingly, because the Complaint alleges merely

 that JCBGI manufactured batteries at the Property, Urban Renewal’s claim for strict liability in

 Count Eight is dismissed without prejudice.

         As for Urban Renewal’s negligence claim against JCBGI, I also find that the factual

 allegations in the Complaint are insufficient to adequately plead a cause of action. Despite Urban

 Renewal’s contention that its negligence claim is simply a “common law counterpart” to its

 statutory claim under the Spill Act, I find that the claim must still satisfy certain pleading

 requirements. Under New Jersey law, to bring a negligence claim, a plaintiff must plead the

 following four elements: (1) duty of care, (2) breach, (3) proximate cause, and (4) actual damages.

 Polzo v. Cty. of Essex, 196 N.J. 569, 960 A.2d 375, 384 (2008). Here, the Complaint does not

 even attempt to plead a duty of care on the part of JCBGI. Rather, Plaintiffs merely allege that the

 contamination of the Property was a result of the negligent acts or omissions of JCBGI “in

 derogation of their duty to plaintiffs to prevent such contamination,” and that as a direct, proximate



                                                    19
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 20 of 23 PageID: 381




 and foreseeable result of those acts or omissions, Plaintiffs incurred “investigation, delineation,

 cleanup and removal costs, consulting fees, [and] legal fees.” (Compl., at ¶¶ 84-85.) Such vague

 and conclusory allegations do not pass muster under Rule 12(b)(6), and therefore, Count Six is

 dismissed without prejudice.

                    3. Breach of Contract

        JCBGI also moves to dismiss Count Seven of the Complaint, which asserts a claim for

 breach of contract. JCBGI argues that Plaintiffs’ breach of contract claim fails for the following

 three reasons: (1) DeNovo is contractually precluded from asserting a breach of contract claim

 against JCBGI relating to remediation obligations at the Property, (2) JCBGI is under no obligation

 to take any further action relating to the Property under the plain terms of the DeNovo Agreement,

 and (3) Plaintiffs allege no injuries as a result of the alleged breach of contract. (JCBGI Moving

 Br. at 15.) In their opposition, it appears Plaintiffs have abandoned their breach of contract claim

 in Count Seven to the extent it relies on allegations relating to remediation obligations at the

 Property. Therefore, according to Plaintiffs, the “linchpin” of their claim in Count Seven is

 JCBGI’s failure “to assert a claim against Navigators under the Navigators Policy for the deposit

 of the Shortfall into the Remediation Trust Fund as requested by the NJDEP.” (Pl. Opp. at 19).

 Specifically, Plaintiffs argue that a factual basis for this claim exists “based upon the unique nature

 of the circumstances” surrounding the DeNovo Agreement. (Id. at 20.) According to Plaintiffs,

 DeNovo was paid to take title to the contaminated Property and release/indemnify JCBGI from

 certain environmental claims. (Id. at 21.) Plaintiffs allege that the Navigators Policy was

 purchased by DeNovo to provide a “safety net” in the event that DeNovo could not fulfill its

 obligations to JCBGI under the DeNovo Agreement, and they emphasize in their opposition that

 paragraph 6.4(f) of the DeNovo Agreement specifically contemplates that “DeNovo’s



                                                   20
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 21 of 23 PageID: 382




 indemnification obligation to JCBGI shall be funded to the extent of coverage afforded by the

 Navigators Policy.” (Id. at 21) (citing Declaration of Roy D. Prather III, Esq. in Support of

 JCBGI’s Motion to Dismiss (“Prather Decl.”), Ex. A at ¶ 6.4(f)).

         To state a claim for breach of contract under New Jersey law, a plaintiff must allege: “(1)

 a contract between the parties; (2) a breach of that contract; (3) damages flowing therefrom; and

 (4) that the party stating the claim performed its own contractual obligations.” Frederico v. Home

 Depot, 507 F.3d 188, 203 (3d Cir. 2007). The existence of a valid contact between the parties is

 an essential element of a breach of contract claim. See Sheet Metal Workers Intern. Ass’n Local

 Union No. 27, AFL-CIO v. E.P. Donnelly, Inc., 737 F.3d 879, 900 (3d Cir. 2013).

         Here, as a preliminary matter, the Complaint does not allege a valid contract existed

 between JCBGI and Urban Renewal, and therefore, any claim asserted on behalf of Urban Renewal

 for breach of contract against JCBGI is dismissed.

         As to DeNovo’s claim for breach of contract against JCBGI, I find that the release provision

 contained in the DeNovo Agreement warrants dismissal. In construing contracts, the Supreme

 Court of New Jersey has consistently instructed that “clear and unambiguous” contracts leave “‘no

 room for interpretation or construction’” and must be enforced “‘as written.’” Sheet Metal

 Workers Int’l Ass’n Local Union No. 27, AFL–CIO v. E.P. Donnelly, Inc., 737 F.3d 879, 900 (3d

 Cir. 2013) (citations omitted) (discussing New Jersey contract law). Here, the DeNovo Agreement

 provides, in relevant part, that:

                 [DeNovo and the Releasors] hereby fully and irrevocably waive, and
                 release JCBGI Group from, any and all demands, claims or causes
                 of action that any Releasor may now have or hereafter acquire
                 against JCBGI Group for any Losses of which each [DeNovo or any]
                 Releasor is presently unaware or which Releasor does not presently
                 suspect to exist in its favor which, if known by Releasor or
                 Releasors, would materially affect such Releasor’s release of JCBGI
                 Group.


                                                  21
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 22 of 23 PageID: 383




 (Prather Decl., Ex. A, at § 6.3(b)). Indeed, the term “Losses” is broadly defined by the DeNovo

 Agreement as “any demands, damages, costs, claims, expenses…or liabilities of any kind, whether

 known or unknown…which have ever arisen from…or may ever arise from any Release or threat

 of Release of any Hazardous Materials at or from the Property…” Id. at 6.1(o). Plaintiffs’

 opposition is also telling. Rather than refute the express language of the DeNovo Agreement, and

 specifically its release provision, Plaintiffs argue that the factual basis for this claim is clear given

 the “unique nature of the circumstances surrounding the transaction that resulted in the DeNovo

 Agreement.” Express contractual provisions, however, “must be given effect without reference to

 matters outside the contract.” Bohler–Uddeholm, Inc. v. Ellwood Grp., 247 F.3d 79, 93 (3d Cir.

 2001) (internal quotations and citations omitted).

         Nevertheless, I note that a narrow exception arises if a contract resulted from fraud, duress,

 and/or misrepresentation. See S.A. Citrique Belge N.V. v. Northeast Chems., Inc., No. 12–5408,

 2013 WL 3223389, at *2 (D.N.J. June 25, 2013) (citing Van Houten Serv., Inc. v. Shell Oil Co.,

 417 F.Supp. 523, 527 (D.N.J.1975)). Indeed, under such circumstances, even the clearest of

 contracts may prove voidable and rescindable. See Windsor Card Shops, Inc. v. Hallmark Cards,

 Inc., 957 F.Supp. 562, 568 n. 8 (D.N.J.1997) (citation omitted) (noting that a misrepresentation

 may render a contract voidable); see also First Am. Title Ins. Co. v. Lawson, 177 N.J. 125, 827

 A.2d 230, 237 (2003) (citation omitted) (noting that “equitable fraud provides a basis for a party

 to rescind a contract”). In the absence of some mistake, fraud, duress, or other “imposition,”

 however, parties will be bound by the clear and unambiguous terms of their agreements. Weisman,

 982 F.Supp.2d at 395. Here, the Complaint is devoid of any allegations that mistake, fraud, or

 duress played a role in DeNovo’s execution of the DeNovo Agreement. Accordingly, the release




                                                    22
Case 3:20-cv-05877-FLW-DEA Document 25 Filed 01/28/21 Page 23 of 23 PageID: 384




 provision must be enforced, and therefore, DeNovo’s breach of contract claim as to JCBGI is

 dismissed.

 IV.    CONCLUSION

        For the reasons set forth above, Navigators’s motion is GRANTED in part and DENIED

 in part as follows: Navigators’s motion is GRANTED with respect to Urban Renewal’s breach of

 contract claim (Count II), Plaintiffs’ breach of the implied covenant of good faith and fair dealing

 claim (Count III), and Plaintiffs’ request for declaratory relief (Count I). These claims are

 dismissed with prejudice. However, Navigators’s motion is DENIED as to DeNovo’s breach of

 contract claim (Count II). JCBGI’s motion is GRANTED with respect to Plaintiffs’ claims for

 injunctive relief (Count IV), contribution pursuant to the Spill Act (Count V), negligence (Count

 VI), breach of contract (Count VII), and strict liability (Count VIII). Plaintiffs are given leave to

 amend their Spill Act contribution, negligence, and strict liability claims within 30 days from the

 date of this Opinion.


 Dated: January 28, 2021                                       /s/ Freda L. Wolfson
                                                               Freda L. Wolfson
                                                               U.S. Chief District Judge




                                                  23
